UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.10 )* TD AMERITRADE Holding Corporation (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 872364Y108 (CUSIP Number) J. Joe Ricketts Marlene M. Ricketts TD AMERITRADE Holding Corporation 200 South 108th Avenue Omaha, Nebraska 68154 with a copy to: Alan L. Dye C. Alex Bahn Hogan Lovells US LLP 555 Thirteenth Street, NW Washington, D.C. 20007 (202) 637-5737 (Name, Address and Telephone Number of Person
